...,.         Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 1 of 15


                                                                                                u. ~,ll~QRT
                                                                                             EAsrelNi1sVR1cr ARKANSAS
                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS                                        OCT 15 2020
                                     CENTRAL DIVISION


        DERRICK GREEN and PATRICK HURST,
        Each Individually and on Behalf
        of All Others Similarly Situated


        vs.                                 No. 4:20-cv- /       2 3~ . . . SWW
        GP DELIVERY SERVICE, INC.,                                                   1
                                                                                         1 DEFENDANTS
                                                                                         _

        and GREGORY PIERCE This case assigned to District Judge                      wr1ahf
                                 and to Magistrate Judge _,l)~~-?-l""'L'L-'ll...,..-'-------
                        ORIGINAL COMPLAINT-COLLECTIVE ACTION


                COME NOW Plaintiffs Derrick Green and Patrick Hurst (collectively

        "Plaintiffs"), each individually and on behalf of all others similarly situated, by and

        through their attorneys Lydia H. Hamlet and Josh Sanford of Sanford Law Firm,

        PLLC, and for their Original Complaint-Collective Action against Defendants GP

        Delivery Service,     Inc.,   and     Gregory Pierce (collectively "Defendant" or

        "Defendants"), they do hereby state and allege as follows:

                               I.       PRELIMINARY STATEMENTS

                1.    This is a collective action brought by Plaintiffs, each individually and

        on behalf of all similarly situated employees who were employed by Defendants at

        any time within a three-year period preceding the filing of this Complaint.

                2.    Plaintiffs, each individually and on behalf of all others similarly

        situated, bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

        seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

        et seq., for declaratory judgment, monetary damages, liquidated damages,

                                                  Page 1 of 13
                            Derrick Green, et al. v. GP Dellvery Service, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complalnt---Collectlve Action
    Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 2 of 15



prejudgment interest, and costs, including reasonable attorneys' fees as a result

of Defendants' failure to pay Plaintiffs and all others similarly situated overtime

compensation for all hours that Plaintiffs and all others similarly situated worked in

excess of forty (40) per week.

                        II.      JURISDICTION AND VENUE

       3.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.     Defendant conducts business within the State of Arkansas,

operating and managing a delivery service.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       6.     Defendant employed Plaintiffs in Pulaski County. Therefore, the acts

complained of herein were committed and had their principal effect against

Plaintiffs within the Central Division of the Eastern District of Arkansas, and venue

is proper within this District pursuant to 28 U.S.C. § 1391.

                                  Ill.     THE PARTIES

       7.     Plaintiff Derrick Green ("Green") is an individual and resident of

Pulaski County.

       8.     Plaintiff Patrick Hurst ("Hurst") is an individual and resident of

Pulaski County.




                                          Page 2 of 13
                    Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 3 of 15



       9.      Separate Defendant GP Delivery Service, Inc. ("GPDS"), is a

domestic, for-profit corporation.

       10.     GPDS's registered agent for service of process is Gregory Pierce, at

316 Independence Drive, Hot Springs, Arkansas 71913.

       11.     Separate Defendant Gregory Pierce ("Pierce") is an individual and

resident of Arkansas.

                           IV.      FACTUAL ALLEGATIONS

       12.     Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       13.     Pierce is a principal, director, officer, and/or owner of GPDS.

       14.     Pierce took an active role in operating GPDS and in the

management thereof.

       15.     Pierce, in his role as an operating employer of GPDS, had the power

to hire and fire Plaintiffs, often supervised Plaintiffs' work and determined their

work schedules, and made decisions regarding Plaintiffs' pay, or lack thereof.

       16.     Pierce, at relevant times, exercised supervisory authority over

Plaintiffs in relation to their work schedules, pay policy and the day-to-day job

duties that Plaintiffs' jobs entailed.

       17.     Pierce acted as the employer of Plaintiffs and the proposed

collective and is and has been engaged in interstate commerce as that term is

defined under the FLSA.




                                            Page 3of13
                      Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
    Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 4 of 15



       18.    GPDS acted as the employer of Plaintiffs and the proposed

collective and is and has been engaged in interstate commerce as that term is

defined under the FLSA.

       19.    Defendant has at least two employees that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for commerce,

such as vehicles and fuel.

      20.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the filing

of this Complaint.

       21.    Within the three years preceding the filing of this Complaint,

Defendants have continuously employed at least four employees.

       22.    Defendants operate a contracting delivery service for FedEx to

deliver packages.

       23.    At all relevant times herein, Defendants were "employers" of

Plaintiffs within the meaning of the FLSA.

       24.    At all times material herein, Plaintiffs have been entitled to the rights,

protections, and benefits provided under the FLSA and the AMWA.

       25.    Green worked for Defendants as a Delivery Driver from October of

2012 until approximately 2017, and as a Route Manager from approximately 2017

until September of 2020.

       26.    Hurst     worked       for    Defendants         as    a    Delivery   Driver   from

approximately March of 2020 until August of 2020.

                                            Page4of13
                      Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
     Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 5 of 15



        27.      Throughout Plaintiffs' employment with Defendant, Defendant paid

them a day rate.

        28.      Defendant also employed other workers who were paid a day rate

("Day Rate Employees").

        29.      At all relevant times herein, Defendants directly hired Day Rate

Employees to work on their behalf, paid them wages and benefits, controlled their

work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

        30.      At all times material herein, Plaintiffs and other Day Rate Employees

have been entitled to the rights, protections and benefits provided under the

FLSA.

        31.      Defendants paid Green $125.00 per day while he was a Delivery

Driver and $150.00 per day while he was a Route Manager.

        32.      Defendants paid Hurst $125.00 per day.

        33.      Other Day Rate Employees were paid the same or similar day rates

as Plaintiffs.

        34.      Plaintiffs and other Day Rate Employees were paid a flat day rate

regardless of how many hours they worked in a day.

        35.      Plaintiffs regularly worked more than forty hours per week.

        36.      Upon information and belief, other Day Rate Employees regularly or

occasionally worked more than forty hours in a week.

        37.      Green estimates he worked between twelve to fourteen hours per

day, six or seven days per week.

                                             Page 5of13
                       Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
    Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 6 of 15



      38.     Hurst estimates he worked between twelve to thirteen hours per

day, six or seven days per week.

      39.     Upon information and belief, other Day Rate Employees had similar

schedules and worked a similar number of hours as Plaintiffs.

       40.    Defendants did not pay Plaintiffs or other Day Rate Employees an

overtime premium for hours worked over forty per week.

       41 .   Defendants paid Plaintiffs and other Day Rate Employees a weekly

bonus of approximately $75.00-$200.00 based on job performance.

       42.    Defendants repeatedly told Plaintiffs and other Day Rate Employees

that they were not paid a salary.

       43.    Plaintiffs and other Day Rate Employees were not paid for days they

did not work. In other words, their pay was docked when they worked fewer hours.

       44.    As a Route Manager, Green regularly worked hours for which he

was not paid. Specifically, every night, Green had to work on the computer to help

coordinate routes and shipments for the following day(s).

       45.    Green estimates that he worked at least two (2) and up to nine (9)

hours off the clock each night as a Route Manager which went unrecorded and

uncompensated.

       46.    Defendants knew or should have known that Green was working

additional hours off-the-clock for which he was not compensated.

       47.    At all relevant times herein, Defendants have deprived Plaintiffs and

other Day Rate Employees of proper overtime compensation for all the hours

worked over forty (40) per week.

                                          Page 6 of 13
                    Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 7 of 15



       48.    Defendants knew or showed reckless disregard for whether their

actions violated the FLSA.

               V.      REPRESENTATIVE ACTION ALLEGATIONS

       49.    Plaintiffs bring their claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendants as Day

Rate Employees at any time within the applicable statute of limitations period, who

are entitled to payment of the following types of damages:

       A.     Overtime premiums for all hours worked for Defendants in excess of

forty (40) hours in any week;

       B.     Liquidated damages; and

       C.     Attorneys' fees.

       50.     In conformity with the requirements of FLSA Section 16(b ), each

Plaintiff has filed or will soon file a written Consent to Join this lawsuit.

       51.    The relevant time period dates back three years from the date on

which Plaintiffs' Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       52.     Plaintiffs propose the following class under the FLSA:

                 All day rate employees in the past three years.

       53.    The proposed FLSA collective members are similarly situated in that

they share these traits:

       A.      They were paid on a day-rate basis;

                                           Page 7 of 13
                     Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
    Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 8 of 15



       B.     They were not paid an overtime premium for all hours worked in

excess of forty (40) per week;

       C.     They regularly worked more than forty (40) hours per week; and

       D.     They had the same or similar job duties.

       54.    Plaintiffs are unable to state the exact number of the class but

believe that the class exceeds twenty (20) persons.

       55.    Defendants can readily identify the members of the Section 16(b)

class, which encompasses all Day Rate Employees who worked within the

relevant time period.

       56.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendants, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiffs' FLSA claim.

                        VI.    FIRST CAUSE OF ACTION
                  (Individual Claims for Violation of the FLSA)

       57.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       58.    Plaintiffs assert these claims for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       59.    At all relevant times, Defendants have been Plaintiffs' "employer''

within the meaning of the FLSA, 29 U.S.C. § 203.


                                          Page 8 of 13
                    Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 9 of 15



       60.    At all relevant times, Defendant has been an enterprise engaged in

commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       61.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay 1.5x regular wages for all hours worked over 40,

unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and accompanying DOL regulations.

       62.    Defendants misclassified Plaintiffs as exempt from the overtime

requirements of the FLSA.

       63.    Despite the entitlement of Plaintiffs to overtime payments under the

FLSA, Defendants failed to pay Plaintiffs an overtime rate of one and one-half

(1.5) times their regular rate of pay for all hours worked over forty (40) in each

one-week period.

       64.    Defendants' failure to pay Plaintiffs all overtime wages was willful.

       65.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiffs for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                      VII.   SECOND CAUSE OF ACTION
               (Collective Action Claim for Violation of the FLSA)

       66.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.




                                           Page9of13
                     Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
   Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 10 of 15



       67.      Plaintiffs, each individually and on behalf of all others similarly

situated, asserts this claim for damages and declaratory relief pursuant to the

FLSA, 29 U.S.C. § 201, et seq.

       68.      At all relevant times, Defendants have been an "employer" of

Plaintiffs and all those similarly situated within the meaning of the FLSA, 29

U.S.C. § 203.

       69.      29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay 1.5x regular wages for all hours worked over 40,

unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and accompanying DOL regulations.

       70.      Defendants misclassified Plaintiffs and all others similarly situated

as exempt from the overtime requirements of the FLSA.

       71.      Despite the entitlement of Plaintiffs and those similarly situated to

overtime payments under the FLSA, Defendants failed to pay Plaintiffs and those

similarly situated an overtime rate of one and one-half times their regular rates of

pay for all hours worked over forty (40) in each one-week period.

       72.      Defendants willfully failed to pay overtime wages to Plaintiffs and to

others similarly situated.

       73.      By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiffs and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                                           Page 10 of 13
                      Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
   Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 11 of 15



                        VIII. THIRD CAUSE OF ACTION
                 (Individual Claims for Violation of the AMWA)

       74.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       75.    Plaintiffs assert this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       76.    At all times relevant to this Complaint, Defendants were Plaintiffs'

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       77.    Defendants       classified      Plaintiffs      as     non-exempt   from   the

requirements of the AMWA.

       78.    AMWA Sections 21 O and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and to

pay 1.5x regular wages for all hours worked over forty hours in a week, unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and

accompanying DOL regulations.

       79.    Despite the entitlement of Plaintiff to minimum wage and overtime

payments under the AMWA, Defendant failed to pay Plaintiff a lawful minimum

wage for all hours worked and an overtime rate of one and one-half times her

regular rate of pay for all hours worked over forty (40) in each one-week period.

       80.    Defendants' failure to pay Plaintiffs wages owed was willful.

       81.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiffs for monetary damages, and costs, including reasonable attorneys'

fees, for all violations that occurred within the 3 years prior to the filing of this

Complaint pursuant to Ark. Code Ann.§ 11-4-218.
                                         Page 11 of13
                    Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complalnt---Collectlve Action
   Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 12 of 15



                            IX.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Derrick Green and Patrick

Hurst, each individually and on behalf all others similarly situated, respectfully

pray as follows:

       A.     That each Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendants' practices alleged herein

violate the FLSA, the AMWA and their related regulations;

       C.     Certification of a collective under Section 216 of the FLSA of all

individuals similarly situated, as further defined in any motion for the same;

       D.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA, the AMWA and their related regulations;

       E.     Judgment for liquidated damages pursuant to the FLSA, the AMWA

and their related regulations;

       F.     An order directing Defendants to pay Plaintiffs and all others

similarly situated prejudgment interest, a reasonable attorney's fee and all costs

connected with this action; and

       G.     Such other and further relief as this Court may deem just and

proper.




                                         Page 12 of 13
                    Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 13 of 15



                                          Respectfully submitted,

                                          DERRICK GREEN and PATRICK
                                          HURST, Each Individually and
                                          on Behalf of All Others Similarly
                                          Situated, PLAINTIFFS

                                          SANFORD LAW FIRM, PLLC
                                          One Financial Center
                                          650 South Shackleford Road, Suite 411
                                          Little Rock, Arkansas 72211
                                          Telephone: (501) 221-0088
                                          Facsi ile: (8 8) 187- 040         VJ
                                          {_; .
                                          Ly ia H. Hamle
                                                                           ½~/1
                                          Ark. Bar No. 2011082
                                          I dia sanfordlawfirm.com




                                   Page 13 of 13
              Derrick Green, et al. v. GP Delivery Service, Inc., et al.
                    U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                      Original Complaint-Collective Action
       Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 14 of 15



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


DERRICK GREEN and PATRICK HURST,                                              PLAINTIFFS
Each Individually and on Behalf
of All Others Similarly Situated


vs.                                 No. 4:20-cv-


GP DELIVERY SERVICE, INC.,                                                 DEFENDANTS
and GREGORY PIERCE


                      CONSENT TO JOIN COLLECTIVE ACTION


        I was employed as a day-rate worker for GP Delivery Service, Inc., and Gregory
Pierce within the past three (3) years. I understand this lawsuit is being brought under the
Fair Labor Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this
lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound by any settlement
of this action or adjudication by the Court.




                                                   C)ur;e,K         Grun
                                                 DERRICK GREEN
                                                 October 15, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
      Case 4:20-cv-01236-BRW Document 1 Filed 10/15/20 Page 15 of 15



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


DERRICK GREEN and PATRICK HURST,                                              PLAINTIFFS
Each Individually and on Behalf
of All Others Similarly Situated


vs.                                 No. 4:20-cv-


GP DELIVERY SERVICE, INC.,                                                 DEFENDANTS
and GREGORY PIERCE


                      CONSENT TO JOIN COLLECTIVE ACTION


        I was employed as a day-rate work.er for GP Delivery Service, Inc., and Gregory
Pierce within the past three (3) years. I understand this lawsuit is being brought under the
Fair Labor Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this
lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound by any settlement
of this action or adjudication by the Court.




                                                 PATRICK HURST
                                                 October 15, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
